Citation Nr: 0408563	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed herniated 
disc.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1977 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

As set forth hereinbelow, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



REMAND

The RO did not provide appropriate notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) to include information 
regarding which evidence the veteran must provide, which VA 
will obtain, and that which VA will assist him in securing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
outlining the foregoing must be sent to the veteran.  

The RO must obtain pertinent VA medical records from the 
Martinsburg, West Virginia VA Medical Center and make 
reasonable efforts to secure private medical records from 
Hadley Memorial Hospital in Prince George's County in 
Maryland, Drake Edwards Hospital in Frankfurt, Germany, and 
from Drs. Nadler and Connors after securing the necessary 
release.  

Finally, the RO must schedule a VA medical examination for an 
opinion regarding the etiology of the claimed back disorder.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
veteran must be informed of his and VA's 
respective responsibilities regarding 
obtaining and furnishing evidence.  

2.  The RO should obtain all medical 
records pertinent to the veteran's low 
back from the Martinsburg, West Virginia 
VAMC.  

3.  After securing the necessary release 
as well as relevant names, addresses, and 
dates of treatment, the RO should make 
reasonable efforts to obtain the 
following private medical records: Hadley 
Memorial Hospital in Maryland, Drake 
Edwards Hospital in Frankfurt (Germany), 
Dr. Nadler, and Dr. Connors.  

4.  The veteran should be afforded a VA 
orthopedic examination to diagnose all 
disabilities associated with the low 
back, if any.  An opinion regarding the 
likely etiology of any such disability 
diagnosed including a herniated disc must 
be provided.  In particular, the examiner 
should opine as to the likelihood that 
any current low back disability is due 
disease or injury in service.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

5.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2003).  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




